Case 7:20-cr-00414-VB Document 32 Filed 10/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA,
ORDER
Vv.
ERIC SNYPE and LONNIE AVANT, 20 CR 414 (VB)
Defendants.
--- -- --X

 

As discussed on this date at a conference held by telephone and attended by all parties
and their counsel, a status conference in this matter is scheduled for December 11, 2020, at 3:00
pim. Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants each waive their right to be physically
present and consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By December 4, 2020, defense counsel shall advise the Court in writing, and by filing

 

a letter on the docket, as to whether each defendant waives his right to be physically present and
consents to appear by telephone.

2. At the time of the scheduled hearing, counsel and defendants shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: October 30, 2020
White Plains, NY SO ORDERED:

Viel Ver

Vincent L. Briccetti
United States District Judge

 
